Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Request for Continued Examination (RCE) dated on 06/04/2021.
Claims 1, 15 and 25 have been amended, Claims 27-28 have been canceled and all other Claims are previously presented.
Claims 1-26 are submitted for examination.
Claims 1-26 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Priority
This 371 application filed on November 11, 2018 claims priority of PCT application PCT/US2016/032290 filed on May 13, 2016.

Response to Arguments
Applicant’s amendment filed on June 04, 2021 has claims 1, 15 and 25 amended, Claims 27-28 canceled and all other Claims are previously presented. Among the amended claims. 
Applicant’s remark, filed on June 04, 2021 on middle of page 13 regarding, “Applicant respectfully submits that the combination of Truchan and Song fails to disclose or suggest that the secure data transmission path is established after registration of an application with a network element that comprises a gateway or an application server, as recited in claims 1-3, 5, 6, 8, 9, 15-17, 19, 20, 25, and 26” has been considered and found persuasive, however newly cited art by Bachmann et al. (US PGPUB. # US 2011/0261787) discloses, “When the mobile node attaches to its HPLMN (or to any other PLMN), the serving PDN-GW 203 therein will assign an IP address to the mobile node that is used by the mobile node for IP communication (303). When having established IP connectivity to the access network, or rather to the PLMN, the mobile node may look up a trusted packet data gateway, an ePDG 302 that is reachable in the PLMN using the white list and black list. For this purpose, the mobile node selects one of the APNs in the white list for which an ePDG is indicted as reachable (here, APN: IMS). In case the ePDG's external IP address is not known from the white list or black list, the mobile node could use a DNS service to resolve a the mobile node tries to pre-establish (304) a secure tunnel thereto for potential use when moving to a non-trusted access network”. (Fig. 3, ¶70-¶71). Bachmann further discloses, “Moreover, optionally, ePDG 302 could pre-establish a tentative tunnel to PDN-GW 203 that it might use when the mobile node is activating its tentative secure tunnel to ePDG 302. This tentative tunnel between ePDG 302 and PDN-GW 203 is also not active, i.e. the ePDG 302 and PDN-GW 203 do not route data for/from the mobile node through this tunnel until it is activated. If the tunnel between ePDG 302 and PDN-GW 203 is not pre-established, the ePDG used by the mobile node when moving to an untrusted access can also establish the tunnel in response to the mobile node activating a pre-established secure tunnel to the ePDG or first establishes a secure tunnel to the ePDG. For (pre-)establishing the secure tunnel, the mobile node may for example use the IKEv2 protocol mentioned above to establish an IKEv2 security association to the ePDG first. The IKE security association essentially provides a set of shared keys between the communication partners that may be subsequently used for establishing an IPsec security association. The IPsec security association defines in pertinent part the communication partners, which data packets are to be transmitted to which IP address, and the encryption used for the transmission of said packets, etc. Therefore, the IPsec security association may be also referred to as an IPsec tunnel. It should be noted that although an IPsec tunnel 
Applicant’s remark, filed on June 04, 2021 on the middle of page 14 regarding, “Applicant also submits that it would not have been "obvious to try," under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007), to modify the teachings of Truchan and Song to yield the claimed invention.” has been considered but is not found persuasive. The Examiner respectfully submits that Song does not change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. See MPEP § 2143.01. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Truchan. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983). It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”; and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973). 

           In view of the above, it would have been obvious to the skilled artisan to modify the teachings of Song with the teachings of Truchan to commnucate small data in a secure tunnel for a M2M application.  
            Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

Applicant’s remark, filed on June 04, 2021 on the middle of page 15 regarding,
“Applicant also respectfully submits that a person of skill in the art would not be motivated to combine Truchan and Song at least because these references are directed to significantly different problems and/or have different scopes” has been considered, however is not found persuasive. Truchan teaches, a method of operation of a network node for a telecommunications network comprises storing security context information associated with a small data, fast path connection between a wireless device and a first gateway that is serving the wireless device, determining a change in the gateway that is serving the wireless device from the first gateway to a second gateway, and, in (Abstraact). Song teaches, “a method of transmitting data packets with a wireless communication device includes requesting a preconfigured data radio bearer (DRB) from a base station during a connection request; receiving the preconfigured DRB from the base station in response to the request; and providing security configuration information to a network control entity that provides the security configuration information to the base station”. (Abstract). Thus contrary to applicant’s belief, both Truchan and Song teaches transmitting a small data in a radio communication a person having an ordinary skill in the art would have combined the teachings of Truchen and Song. 

 Applicant further recites similar remarks as listed above for dependent claims, 4 and 18. Please see response for remarks in above paragraph 10 that clearly shows how the cited prior arts Truchan, Song, Bachmann and Miklos clearly teaches the claimed limitations.

 Applicant further recites similar remarks as listed above for dependent claims 7, 11-14 and 22-23. Please see response for remarks in above paragraph 10 that clearly shows how the cited prior arts Truchan, Song, Bachmann and Zhang clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claim 10. Please see response for remarks in above paragraph 10 that clearly shows how the 

Applicant further recites similar remarks as listed above for dependent claim 21. Please see response for remarks in above paragraph 10 that clearly shows how the cited prior arts Truchan, Song, Bachmann and Kaur clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claims 22. Please see response for remarks in above paragraph 10 that clearly shows how the cited prior arts Truchan, Song, Bachmann and Roth clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claims 24. Please see response for remarks in above paragraph 10 that clearly shows how the cited prior arts Truchan, Song, Bachmann, Zhang and Bachmann-‘743 clearly teaches the claimed limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, it is not clear as whether claim 26 is an independent or dependent claims (emphasis added).  Assuming that claim 26 is a dependent claim, which recites a computer program product claim whereas claim 1, to which claim 26 depends, recites as a method claim. 
A proper dependent claim requires that the claim itself to be of the same statutory class as the independent/parent claim upon which it depends while also including all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 15-17, 19-20, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Bachmann et al. (US PGPUB. # US 2011/0261787, hereinafter “Bachmann”, provided by applicant in an IDS).

Referring to Claims 1, 25 and 26:
Regarding Claim 1, Truchan teaches,
A method, comprising: 
establishing, [after registration of an application with a network element] a secure data transmission path for the application (Fig. 1(100, 112, 110), ¶4, “the SGW 14 and the PGW 16 are already communicating via a S5/S8 tunnel 100”, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, ¶5, “The eNB 10 establishes an S1 Tunnel 116 to the SGW 14 over the identified SGW bearer resource”, Fig. 2(140, 142, 144), ¶9, “It should be noted that there is an encrypted data path from the UE 12 to the SGW 14, and that this data path goes through the eNB 10”, ¶41,  i.e. examiner submits that there is a tunnel exist between a user equipment and a packet gateway along with encrypted data indicate that a secure data transmission path is established) [based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application] wherein the secure data transmission path is used to transmit data between the user equipment and the network element (Fig. 1(114, 120), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, “The GTP-U message 118 includes an IP packet and a Fully Qualified Tunnel Endpoint Identifier (F-TEID). The SGW 14 sends a GTP-U IP Packet (message 120) to the PGW 16 via the S5/S8 Tunnel 100”, i.e. secure path is used to transmit data between user equipment and a network element), wherein the network element comprises a gateway or an application server (Fig. 1(16), ¶4, “a Packet Gateway (PGW) 16”, i.e. network element comprises a gateway); 
transmitting data for the application over the secure data transmission path using a pre-configured radio bearer (Fig. 1(112, 114), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, Fig. 2(140), i.e. data is transmitted over a secure data transmission path), wherein the radio bearer is pre- configured for data transmission between the user equipment and an access node located between the user equipment and the network element (Fig. 1(12, 10, 112), ¶4, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, i.e. radio bearer is preconfigured for data transmission between user equipment and eNB (an access node) located between user equipment and PGW (network element)) ; and 
receiving a response message at the user equipment from the network element through the secure data transmission path (Fig. 1(126, 130), ¶6, “the PGW 16 receives an IP response packet (message 124), which is sent via the S5/S8 Tunnel 100 to the SGW 14 as a GTP-U message 126. The SGW 14 forwards the packet via the S1 Tunnel 116 to the eNB 10 as GTP-U message 128. The eNB 10 sends the IP Response Packet to the UE 12 (message 130)”, i.e. user equipment receives a response message form the PGW (network element)).
Truchan does not teach explicitly,
[establishing a secure data transmission path for an application] based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application [wherein the secure data transmission path is used to transmit data between the user equipment and a network element, wherein the network element comprises a gateway or an application server].
However, Song teaches,
[establishing, after registration of an application with a network element, a secure data transmission path for an application] based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application (¶27, “One skilled in the art would understand that an example of a UE, such as an M2M device (or machine-type communication (MTC) device) is a mobile device. In some embodiments, mobile devices used for M2M applications are known as M2M devices. Examples for such applications include smart meters, building monitoring and safety systems, smart vending machines, eHealth for disease management, remote monitoring of industrial machines or installations or M2M applications that rely on battery powered mobile devices without frequent recharging”, Fig. 3, ¶28, “at step 1, a user equipment (UE) 310 (which, for instance, may be similar to or include one or components of the UE 201 and/or the UEs 296A-296J) sends a radio resource control (RRC) Connection Request message to a base station (which, for instance, may be similar to or include one or more components of the base station 101 and/or the base stations 298A-298G), such as (but not limited to) an eNodeB 320 or the like”, ¶29-¶33, i.e. Examiner submits that a connection (path) is established between a user equipment and a gateway (network element) based on need of an application and is triggered by a user equipment) [wherein the secure data transmission path is used to transmit data between the user equipment and a network element, wherein the network element comprises a gateway or an application server].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Song with the invention of Truchan.
Truchan teaches creating a secure connection between a user equipment and a gateway (network element). Song teaches, initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Therefore, it would have been obvious to have initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment of Song with creating a KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Truchan and Song does not teach explicitly,
[establishing], after registration of an application with a network element, [a secure data transmission path for an application based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application].
However, Bachmann teaches,
[establishing], after registration of an application with a network element, (Fig. 3, ¶70-¶71, “the mobile node attaches to its HPLMN (or to any other PLMN), the serving PDN-GW 203 therein will assign an IP address to the mobile node that is used by the mobile node for IP communication (303)“, “the mobile node tries to pre-establish (304) a secure tunnel thereto for potential use when moving to a non-trusted access network “, ¶72-¶75, Fig. 5, ¶84-¶85, i.e. an application is registered with a gateway (network element)) [a secure data transmission path for an application based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Truchan in view of Song teaches creating a secure connection between a user equipment and a gateway (network element) to initiate and establish a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Bachmann teaches, registering an application of a user device with a gateway (network element). Therefore, it would have been obvious to have registering an application of a user device with a gateway (network element) of Bachmann into the teachings of Truchan in view of Song to transmit small data securely from the user device to the known gateway. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 


Regarding Claim 25, it is an apparatus Claim of above method Claim 1, therefore Claim 25 is rejected with the same rationale as applied against Claim 1 above in addition Truchan teaches, a processor (Fig. 6 (40), ¶56) and memory (Fig. 6(42), ¶56).


Regarding Claim 26, it is computer program product Claim of above method Claim 1, therefore Claim 25 is rejected with the same rationale as applied against Claim 1 above, in addition Truchan teaches, a non-transitory computer readable medium storing software instructions. (¶29)
Regarding Claim 15, Truchan teaches,
A method comprising: 
Establishing, [after registration of an application with a network element], a secure data transmission path for the application (Fig. 1(100, 112, 110), ¶4, “the SGW 14 and the PGW 16 are already communicating via a S5/S8 tunnel 100”, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, ¶5, “The eNB 10 establishes an S1 Tunnel 116 to the SGW 14 over the identified SGW bearer resource”, Fig. 2(140, 142, 144), ¶9, “It should be noted that there is an encrypted data path from the UE 12 to the SGW 14, and that this data path goes through the eNB 10”, ¶41,  i.e. examiner submits that there is a tunnel exist between a user equipment and a packet gateway along with encrypted data indicate that a secure data transmission path is established), [based on a trigger from the application or a user equipment, based on a policy or based on a need of the application] wherein the secure data transmission path is used to transmit data between the network element and a user equipment (Fig. 1(114, 120), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, “The GTP-U message 118 includes an IP packet and a Fully Qualified Tunnel Endpoint Identifier (F-TEID). The SGW 14 sends a GTP-U IP Packet (message 120) to the PGW 16 via the S5/S8 Tunnel 100”, i.e. secure path is used to transmit data between network element and a user equipment), wherein the network element comprises a gateway or an application server (Fig. 1(16), ¶4, “a Packet Gateway (PGW) 16”, i.e. network element comprises a gateway); 
receiving data for the application through the secure data transmission path using a pre-configured radio bearer (Fig. 1(112, 114), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, Fig. 2(140), i.e. data is transmitted over a secure data transmission path), wherein the radio bearer is pre-configured for data transmission between the user equipment and an access node located between the network element and the user equipment (Fig. 1(12, 10, 112), ¶4, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, i.e. radio bearer is preconfigured for data transmission between user equipment and eNB (an access node) located between user equipment and PGW (network element)); and 
transmitting the data from the network element to a destination server (Fig. 1(122), ¶5, “The PGW 16, which forwards the message as an IP packet (message 122) to its destination”, Fig. 5A, Fig. 5B,i.e. data is transmitted from the PGW (network element) to a destination server).
Truchan does not teach explicitly,
[establishing], after registration of an application with a network element [a secure data transmission path for an application], based on a trigger from the application or a user equipment, based on a policy or based on a need of the application] wherein the secure data transmission path is used to transmit data between a network element and a user equipment, [wherein the network element comprises a gateway or an application server].
However, Song teaches,
[establishing, after registration of an application with a network element a secure data transmission path for an application], based on a trigger from the application or a user equipment, based on a policy or based on a need of the application] wherein the secure data transmission path is used to transmit data between a network element and a user equipment (¶27, “One skilled in the art would understand that an example of a UE, such as an M2M device (or machine-type communication (MTC) device) is a mobile device. In some embodiments, mobile devices used for M2M applications are known as M2M devices. Examples for such applications include smart meters, building monitoring and safety systems, smart vending machines, eHealth for disease management, remote monitoring of industrial machines or installations or M2M applications that rely on battery powered mobile devices without frequent recharging”, Fig. 3, ¶28, “at step 1, a user equipment (UE) 310 (which, for instance, may be similar to or include one or components of the UE 201 and/or the UEs 296A-296J) sends a radio resource control (RRC) Connection Request message to a base station (which, for instance, may be similar to or include one or more components of the base station 101 and/or the base stations 298A-298G), such as (but not limited to) an eNodeB 320 or the like”, ¶29-¶33, i.e. Examiner submits that a connection (path) is established between a user equipment and a gateway (network element) based on need of an application and is triggered by a user equipment), [wherein the network element comprises a gateway or an application server].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Song with the invention of Truchan.
Truchan teaches creating a secure connection between a user equipment and a gateway (network element). Song teaches, initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Therefore, it would have been obvious to have initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment of Song with creating a secure connection between a user equipment and a gateway (network element) of Truchan to transmit small data securely from the user device to the gateway. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Truchan and Song does not teach explicitly,
[establishing], after registration of an application with a network element, [a secure data transmission path for an application based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application].
However, Bachmann teaches,
[establishing], after registration of an application with a network element, (Fig. 3, ¶70-¶71, “the mobile node attaches to its HPLMN (or to any other PLMN), the serving PDN-GW 203 therein will assign an IP address to the mobile node that is used by the mobile node for IP communication (303)“, “the mobile node tries to pre-establish (304) a secure tunnel thereto for potential use when moving to a non-trusted access network “, ¶72-¶75, Fig. 5, ¶84-¶85, i.e. an application is registered with a gateway (network element)) [a secure data transmission path for an application based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Bachmann with the invention of Truchan in view of Song.
Truchan in view of Song teaches creating a secure connection between a user equipment and a gateway (network element) to initiate and establish a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Bachmann teaches, registering an application of a user device with a gateway (network element). Therefore, it would have been obvious to have registering an application of a user device with a gateway (network element) of Bachmann into the teachings of Truchan in view of Song to transmit small data securely from the user device to the known gateway. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Referring to Claims 2 and 16:
Regarding Claim 2, rejection of Claim 1 is included and  for the same motivation Truchan teaches,
The method according to claim 1, wherein the application is a machine-to-machine application (¶2, “Communication between these autonomous devices was formerly referred to as "machine to machine," or "M2M" communication, and is now known as " machine type communication," or "MTC," Such a device is herein referred to as "an MTC device.", ¶9, “details specifics about the bearer path that is established between an MTC device (UE 12), the eNB 10, the SGW 14, the PGW 16, and a Packet Data Network (PDN) 18”, ¶41, “this solution does not add any extra signaling to the UE, which proves advantageous for MTC applications with limited RAN resources and devices with power saving constraints”, i.e. application is machine-to-machine application).

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 2 above,

Referring to Claims 3 and 17:
Regarding Claim 3 rejection of Claim 1 is included and for the same motivation Truchan teaches,
The method according to claim 1, wherein the secure data transmission path comprises a secure tunnel between the user equipment and the network element (Fig. 1(100, 112, 110), ¶4, “the SGW 14 and the PGW 16 are already communicating via a S5/S8 tunnel 100”, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, ¶5, “The eNB 10 establishes an S1 Tunnel 116 to the SGW 14 over the identified SGW bearer resource”, Fig. 2(140, 142, 144), ¶9, “It should be noted that there is an encrypted data path from the UE 12 to the SGW 14, and that this data path goes through the eNB 10”, ¶41,  i.e. examiner submits that secure data transmission path comprises a tunnel between user equipment and the PGW (network element)).

Regarding Claim 17, rejection of Claim 15 is included and Claim 17 is rejected with the same rationale as applied against Claim 3 above,

Referring to Claims 5 and 19:
Regarding Claim 5, rejection of Claim 1 is included and for the same motivation Truchan teaches,
The method according to claim 1, wherein the secure data transmission path comprises a tunnel established between the access node and the network element (Fig. 1(100, 110), ¶4, “the SGW 14 and the PGW 16 are already communicating via a S5/S8 tunnel 100.”, ¶5, “The eNB 10 establishes an S1 Tunnel 116 to the SGW 14 over the identified SGW bearer resource”, i.e. a tunnel between eNB (access node) and PGW (network element) is established).

Regarding Claim 19, rejection of Claim 15 is included and Claim 19 is rejected with the same rationale as applied against Claim 5 above,

Referring to Claims 6 and 20:
Regarding Claim 6, rejection of Claim 5 is included and for the same motivation Truchan teaches,
The method according to claim 5, wherein the tunnel is a generic routing encapsulation tunnel or a general packet radio service tunneling protocol tunnel (¶5, “the eNB 10 sends a General Packet Radio Service (GPRS) Tunneling Protocol--User plane (GTP-U) message 118 to SGW 14 via the S1 Tunnel 116”, i.e. general packet radio service tunneling protocol).

Regarding Claim 20, rejection of Claim 19 is included and Claim 20 is rejected with the same rationale as applied against Claim 6 above.

Regarding Claim 8, rejection of Claim 1 is included and for the same motivation Truchan teaches,
The method according to claim 1, wherein the secure data transmission path is valid for a predetermined period of time (¶7, “the eNB 10 uses a Frame Protocol (FP) inactivity timer 132; at time-out, the SDFP information is removed, the S1 Tunnel 116 is dismantled, and the RRC connection is released”, “The SGW 14 also uses a FP inactivity timer 134; at time-out, the SDFP session is inactive but still in an enabled state, and the S1 Tunnel 116 is removed”, i.e. tunnel (secure data transmission path) is valid for predetermined period of time).

Regarding Claim 9, rejection of Claim 1 is included and for the same motivation Truchan teaches,
The method according to claim 1, wherein the user equipment transmits the data over the pre-configured radio bearer when the user equipment initially registers with a network (Fig. 1 (112), ¶4, “The UE 12 sends to the eNB 10 a Radio Resource Control (RRC) Connection Request (message 106), which includes a System Architecture Evolution (SAE) Temporary Mobile Subscriber Identity (S-TMSI), and a small data indicator. The eNB 10 responds by sending to the UE 12 a RRC Connection Setup (message 108). The UE 12 responds by sending to the eNB 10 an RRC Connection Setup Complete (message 110).”, ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, i.e. UE transmit data over pre-configured radio bearer).


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Bachmann et al. (US PGPUB. # US 2011/0261787, hereinafter “Bachmann”, provided by applicant in an IDS), and further in view of Miklos et al. (USPGPUB. # US 2012/0213165, hereinafter “Miklos”).

Referring to Claims 4 and 18:
Regarding Claim 4, rejection of Claim 3 is included and combination of Truchan, song and Bachmann does not teach explicitly,
The method according to claim 3, wherein the security tunnel provides at least confidentiality or integrity protection on IP level.
However, Miklos teaches,
The method according to claim 3, wherein the security tunnel provides at least confidentiality or integrity protection on IP level (Fig. 5, ¶45, ¶52,” Uplink data can be piggybacked and sent in this message. If present, it is encrypted and integrity protected by the MD-NE security association. The integrity protection also covers the MD-id as well as the AckReq.”, ¶53, ¶55, i.e. tunnel provides integrity).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Miklos with the invention of Truchan in view of Song and Bachmann.
Truchan in view of Song and Bachmann teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment and registering an application of a user device with a gateway (network element). Mikolos teaches, providing integrity and security for transmitting data. Therefore, it would have been obvious to have providing integrity and security for transmitting data of Mikolos into the teachings of Truchan in view of Song to transmit data with integrity and security within KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 18, rejection of Claim 17 is included and Claim 17 is rejected with the same rationale as applied against Claim 4 above.

Claims 7, 11-14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Bachmann et al. (US PGPUB. # US 2011/0261787, hereinafter “Bachmann”, provided by applicant in an IDS), and further in view of Jiang Zhang (USPGPUB. # US 2014/0165155, hereinafter “Zhang”, provided by applicant in an IDS).

Regarding Claim 7, rejection of Claim 1 is included and combination of Truchan, Song Bachmann does not teach explicitly,
The method according to claim 1, further comprising: deriving credentials for establishing the secure data transmission path from a universal integrated circuit card in the user equipment.
However, Zhang teaches,
The method according to claim 1, further comprising: deriving credentials for establishing the secure data transmission path from a universal integrated circuit card in the user equipment (Fig. 1(110, 115), ¶12, “and a memory 105 that may store an authorization credential(s) 110 and an authorization token(s) 114. In one embodiment, at least the processor 104 and the memory 105 may be configured in an embedded universal integrated circuit card (eUICC) 115”, ¶32, “when the authorization credential 110 is in the eUICC 115, the device management authority 118 may login into the eUICC 115 of the network device 102 to generate an authorization token 114 via a secure connection such as using transport layer security/secure sockets layer protocol (TLS/SSL) (as an example), i.e. a secure path is established utilizing credential).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Zhang with the invention of Truchan in view of Song and Bachmann.
Truchan in view of Song and Bachmann teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment and registering an application of a user device with a gateway (network element). Zhang teaches, creating a secure path utilizing credential. Therefore, it would have been obvious to have creating a secure path utilizing credential of Zhang into the teachings of Truchan in view of Song and Bachmann to create a secure path with an authenticated device on a KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Referring to Claims 11 and 23:
Regarding Claim 11, rejection of Claim 1 is included and combination of Truchan, Song and Bachmann does not teach explicitly,
The method according to claim 1, wherein the data includes a security token.
However, Zhang teaches,
The method according to claim 1, wherein the data includes a security token (Fig. 2(204), ¶18, “at block 204, processor 104 may command a transmission of the authorization token 114 to a device management authority 118 or to a service provider 134”, i.e. data includes a token).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Zhang with the invention of Truchan in view of Song.
Truchan in view of Song and Bachmann teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment and registering an application of a user device with a gateway (network element). Zhang teaches, creating KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 23, rejection of Claim 15 is included and Claim 23 is rejected with the same rationale as applied against Claim 11 above. 

Regarding Claim 12, rejection of Claim 11 is included and for the same motivation Truchan teaches,
The method according to claim 11, [wherein the security token is transmitted] over the pre-configured radio bearer from the user equipment to the access node (Fig. 1(112), ¶4, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12.”, Fig. 1(114), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”).
Combination of Truchan, Song and Bachmann does not teach explicitly,
The method according to claim 11, wherein the security token is transmitted [over the pre-configured radio bearer from the user equipment to the access node].
However, Zhang teaches,
The method according to claim 11, wherein the security token is transmitted (Fig. 2(204), ¶18, “at block 204, processor 104 may command a transmission of the authorization token 114 to a device management authority 118 or to a service provider 134”, i.e. data includes a token and the token is transmitted) [over the pre-configured radio bearer from the user equipment to the access node].

Regarding Claim 13, rejection of Claim 11 is included and for the same motivation combination of Truchan, Song and Bachmann does not teach explicitly,
The method according to claim 11, further comprising: receiving the security token at the user equipment from a network entity.
However, Zhang teaches,
The method according to claim 11, further comprising: receiving the security token at the user equipment from a network entity (Fig. 2(216), ¶18, “at block 206, based upon an authorization token 114 received from a service provider 134”, i.e. token is received from a service provider (network entity) to a user device).

Regarding Claim 14, rejection of Claim 11 is included and for the same motivation combination of Truchan, Song and Bachmann does not teach explicitly,
The method according to claim 11, wherein the security token is valid for a predetermined period of time.
However, Zhang teaches,
The method according to claim 11, wherein the security token is valid for a predetermined period of time (¶26, “the validity 121 of the operation privileges 117 (e.g., how long authorization remains valid (e.g., an expiration time)) may be specified in the authorization token 114”, Fig. 3(121), ¶38, “the validity 121 may be specified in the authorization token 114. For example, for how long authorization remains (e.g., an expiration time) may be specified as the validity component”, ¶44, “the authorization token 114 may be set to be valid only for a certain pre-determined time period, to expire at a specific time”, i.e. token is valid for predetermined period of time).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Bachmann et al. (US PGPUB. # US 2011/0261787, hereinafter “Bachmann”, provided by applicant in an IDS), and further in view of Robert Zakrzewski (USPGPUB. # US 2014/0126489, hereinafter “Zakrzewski”, provided by applicant in an IDS).

Regarding Claim 10, rejection of Claim 1 is included and combination of Truchan, Song and Bachmann does not teach explicitly,
The method according to claim 1, further comprising: receiving an identification of the network element from a network entity.
However, Zakrzewski teaches,
The method according to claim 1, further comprising: receiving an identification of the network element from a network entity (¶52, “An adapted attach accept message is sent from the MME via the eNB to the mobile communication device. The adapted attach accept message includes a mobile communication device shared channel identifier (UESCID)”, i.e. an identification is sent from the network element).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Zakrzewski with the invention of Truchan in view of Song.
Truchan in view of Song and Bachmann teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment and registering an application of a user device with a gateway (network element). Zakrzewski teaches, sending an identification from a network element. Therefore, it would have been obvious to have sending an identification from a network element of Zakrzewski into the teachings of Truchan in view of Song and Bachmann to create a secure path with a known application server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view  Bachmann et al. (US PGPUB. # US 2011/0261787, hereinafter “Bachmann”, provided by applicant in an IDS), and further in view of Kaur et al. (WIPO PUB. WO 2016/073984, hereinafter “Kaur”).

Regarding Claim 21, rejection of Claim 15 is included and combination of Truchan, Song and Bachmann does not teach explicitly,
The method according to claim 15, wherein an address of the application server is included in the data.
However, Kaur teaches,
The method according to claim 15, wherein an address of the application server is included in the data (Fig. 2(220), ¶63, An outer IP address may contain a relay IP address(e.g., ip@ProSe Relay WTRU) as the destination and a ProSe Application Server (e.g., ip@ProSe App Server) as the source”, i.e. address of application server is included).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Kaur with the invention of Truchan in view of Song.
Truchan in view of Song and Bachmann teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Bachmann et al. (US PGPUB. # US 2011/0261787, hereinafter “Bachmann”, provided by applicant in an IDS), and further in view of Roth et al. (US PGPUB. # US 2013/0085880, hereinafter “Roth”).

Regarding Claim 22, rejection of Claim 15 is included and Combination of Truchan, Song and Bachmann does not teach explicitly,
The method according to claim 15, further comprising: receiving credentials for establishing a secure data transmission path from a control plane node.
However, Roth teaches,
The method according to claim 15, further comprising: receiving credentials for establishing a secure data transmission path from a control plane node (¶12, “The hypervisor may use credentials identifying the guest operating system to create and maintain secure communication channels with the destination computing system”, ¶19, Fig. 5, ¶29, ¶32-¶33,Claim 1, i.e. credential is received to establish a secure connection). 
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Roth with the invention of Truchan in view of Song.
Truchan in view of Song and Bachmann teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment and registering an application of a user device with a gateway (network element). Roth teaches, receiving a credential to establish a secure connection. Therefore, it would have been obvious to have receiving a credential to establish a secure connection of Roth into the teachings of Truchan in view of Song and Bachmann to create a secure path based on an authentication. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view  Bachmann et al. (US PGPUB. # US 2011/0261787, hereinafter “Bachmann”, provided by applicant in an IDS), and further in view of Jiang Zhang (USPGPUB. # US 2014/0165155, hereinafter “Zhang”, provided by applicant in an IDS), and further in view of Bachmann et al. (US PGPUB. # US 2011/0216743, hereinafter “Bachmann – ‘743”).

Regarding Claim 24, rejection of Claim 23 is included and combination of Truchan, Song, Bachmann and Zhang does not teach explicitly,
The method according to claim 23, comprising: wherein the security token is used in the establishing a tunnel between the access node and the network element.
However, Bachmann-‘743 teaches,
The method according to claim 23, comprising: wherein the security token is used in the establishing a tunnel between the access node and the network element (¶107, “an authentication token may be generated during the pre-establishment of the PMIP tunnel or the IPsec tunnel between the UE and the ePDG, which is then provided to the UE. Said authentication token is then transmitted together with the activation of the PMIP tunnel, so that the PDN-GW accepts the activation and performs the necessary steps”, ¶123, Claim 36, i.e. authentication token (security token) is used to establish a tunnel).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Truchan in view of Song, Bachmann and Zhang teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment and registering an application of a user device with a gateway (network element) and creating a secure path utilizing credential.  Bachmann-‘743 teaches, establishing a tunnel using an authentication token. Therefore, it would have been obvious to have establishing a tunnel using an authentication token of Bachmann-‘743 into the teachings of Truchan in view of Song, Bachmann and Zhang to create a secure path based on an authentication token. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Ching-Yu Liao (US PGPUB. # US 2013/0080597) discloses, a method of handling small data transmission for a core network is disclosed, wherein the core network comprises a data base, a network gateway node and a network control node. The method comprises the network gateway node receiving a service request message 
Jain et al. (US PGPUB. # US 2014/0254490) discloses, configurations for transmitting small data payloads such as, for example, Machine Type Communication (MTC) data in a wireless communication network. A system may include features to implement an interworking function (IWF) to receive, from a machine type communication (MTC) server, a trigger to send a data payload, which is smaller than a preconfigured threshold, to a user equipment (UE) over a wireless communication network, and send, over a first reference point to a first module including a Mobility Management Entity (MME) or a Serving GPRS (General Packet Radio Service) Support Node (SGSN) or a second reference point to a second module including a Home Location Register (HLR) or a Home Subscriber Server (HSS), the data payload and a request to forward the data payload to the UE.
Chandramouli et al. (US PGPUB. # US 2014/0219182) discloses, a method can include preparing an attach request to be sent to a network element, wherein the attach request includes an indication of a device trigger capability of a user equipment. The method can also include activating the user equipment in response to a received device trigger.
Griot et al. (US PGPUB. # US 2015/0281966) discloses, it can be determined that credentials have not been configured for accessing a network. In this case, a 
Palanisamy et al. (US PGPUB. # US 2018/0152984) discloses, the standards organization 3GPP is exploring new small data delivery techniques for machine-type communications (MTC). It is recognized herein that existing approaches leave the "small data" decision to the service capability server (SCS) for downlink data and to the user equipment (UE) for uplink data. A user equipment (UE) or the core network can identify the services (or flows) that should be characterized as Small Data, and can make decisions as to when to employ optimized Small Data procedures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DARSHAN I DHRUV/           Primary Examiner, Art Unit 2498